Citation Nr: 0802478	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-39 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1311 based on 
entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1948 to July 
1952.  He died in December 1974.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of February 2005 by 
the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  The decision denied entitlement to 
increased DIC under 38 U.S.C.A. § 1311.  


FINDINGS OF FACT

1.  The veteran died in December 1974, and service connection 
has been granted for the cause of death.

2.  During his lifetime, the veteran established service 
connection for residuals of a gunshot wound with partial 
paralysis left popliteal nerve, rated as 30 percent 
disabling; venous insufficiency of the left leg associated 
with arterial insufficiency, rated as 30 percent disabling; 
residuals of gunshot wound with muscle damage group XI, 
right, rated as 10 percent disabling; residuals of  a gunshot 
wound, muscle group XIX, rated as 10 percent disabling; and 
cicatrices, multiple, left buttock, both thighs, and both 
legs, rated as noncompensably disabling.  A combined rating 
of 70 percent had been in effect since March 1, 1969.  In 
addition, a total disability rating based on individual 
unemployability was in effect from October 2, 1968.  

3.  The appellant has submitted a claim for benefits under 
38 U.S.C.A. § 1311 based on hypothetical entitlement to a 
total disability rating for a continuous period of at least 8 
years prior to death.

4.  The appellant has not alleged clear and unmistakable 
error in any prior decision pertaining to the ratings for the 
veteran's service-connected disabilities.  

5.  There is no additional evidence submitted to VA before or 
after the veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.


CONCLUSION OF LAW

The criteria for entitlement to increased DIC under 
38 U.S.C.A. § 1311 based on entitlement to a total disability 
rating for a continuous period of at least 8 years prior to 
death are not met.  38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. 
§ 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to increased DIC based on hypothetical 
entitlement of the veteran to a total disability rating for a 
continuous period of at least 8 years prior to death.  She 
asserts that he was disabled since his separation from 
service, and that he should have had a 100 percent rating for 
at least eight years prior to his death.  

The Board finds that the VA's duties regarding notification 
and development of evidence have been fulfilled.  The 
appellant was provided with a complete notification letter 
dated in March 2006.  Although this was not provided prior to 
the decision on appeal, she was afforded an opportunity to 
submit evidence and her claim was readjudicated.  Therefore, 
there has been no prejudice due to the timing of the letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  As will be explained more fully below, the 
development of evidence in a case such as this is very 
limited as the claim for hypothetical entitlement is to be 
evaluated based on the evidence which is of record at the 
time of the veteran's death, or evidence of which the VA had 
control as of the date of death.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During his lifetime, the veteran established service 
connection for residuals of a gunshot wound with partial 
paralysis left popliteal nerve, rated as 30 percent 
disabling; venous insufficiency left leg associated with 
arterial insufficiency, rated as 30 percent disabling; 
residuals of gunshot wound with muscle damage group XI, 
right, rated as 10 percent disabling; residuals of  a gunshot 
wound, muscle group XIX, rated as 10 percent disabling; and 
cicatrices, multiple, left buttock, both thighs, and both 
legs, rated as noncompensably disabling.  A combined rating 
of 70 percent had been in effect since March 1, 1969.  In 
addition, a total disability rating based on individual 
unemployability was in effect from October 2, 1968.  

The veteran died in December 1974 after being involved in an 
auto accident.  Service connection has been granted for the 
cause of death.  As a result, the appellant established 
entitlement to DIC.  

In November 2004, the appellant submitted a statement in 
support of claim in which she requested additional DIC based 
on a contention that the veteran had been 100 percent 
disabled for eight years prior to his death.  The RO 
subsequently denied the claim on that basis that the veteran 
had not been rated as 100 percent disabling during the final 
eight years.  The RO noted that the veteran had a 100 percent 
rating based on unemployability for a period of approximately 
six years.  The appellant has perfected an appeal of that 
decision.  

Under 38 U.S.C.A. § 1311(a)(2), the rate of dependency and 
indemnity compensation paid to a surviving spouse may be 
increased in the case of a veteran who at the time of death 
was in receipt or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least 8 years immediately preceding death.  In determining 
the period of a veteran's disability for purposes of the 
preceding sentence, only periods in which the veteran was 
married to the surviving spouse shall be considered.  

The Board notes that the foregoing determination (of whether 
the veteran was rated totally disabling for a continuous 
period of at least 8 years immediately preceding death) is to 
be made based on the decisions made during the veteran's 
lifetime.  See 38 C.F.R. § 20.1106.  

Under 38 C.F.R. § 3.10(f), the criteria governing section 
1311(a)(2) increase are as follows:
In determining whether a surviving spouse qualifies for the 
section 1311(a)(2) increase under paragraph (c) of this 
section, the following standards shall apply.
(1) Marriage requirement. The surviving spouse must have been 
married to the veteran for the entire eight-year period 
referenced in paragraph (c) of this section in order to 
qualify for the section 1311(a)(2) increase.
(2) Determination of total disability. As used in paragraph 
(c) of this section, the phrase "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (§4.16 of this chapter).
(3) Definition of "entitled to receive". As used in 
paragraph (c) of this section, the phrase "entitled to 
receive" means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied:
(i) The veteran would have received total disability 
compensation for the period specified in paragraph (c) of 
this section but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the veteran's 
lifetime; or
(ii) Additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§3.156(c) 
and 3.400(q)(2) of this part for the period specified in 
paragraph (c) of this section; or
(iii) At the time of death, the veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified in paragraph (c) of 
this section, but was not receiving compensation because:
(A) VA was paying the compensation to the veteran's 
dependents;
(B) VA was withholding the compensation under the authority 
of 38 U.S.C. 5314 to offset an indebtedness of the veteran;
(C) The veteran had not waived retired or retirement pay in 
order to receive compensation;
(D) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2);
(E) VA was withholding payments because the veteran's 
whereabouts were unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or
(F) VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, No. 2006-7052, -7061 (Fed. 
Cir. 2007) (NOVA III), the Federal Circuit concluded that 
VA's interpretation of sections 1311(a)(2) and 1318 as 
allowing compensation only in circumstances where the grounds 
for reopening a veteran's claim would provide retroactive 
relief is reasonable.  Consequently, the Court affirmed 38 
C.F.R. § 3.10(f)(3), and also lifted a stay imposed in NOVA 
II on the processing of claims under sections 1311(a)(2) and 
1318.  

Applying these principles to the present case, the Board 
finds initially that the RO was correct in noting that the 
veteran had not been rated as 100 percent disabled during the 
eight years preceding his death.  In addition, the Board 
notes that there is no indication that he would have been 
rated as 100 percent disabled except for clear and 
unmistakable error in a prior decision.  In this regard, the 
appellant has not alleged any clear and unmistakable error in 
any prior decision.  In addition, the Board finds that there 
is no additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, which provides a basis 
for reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.  Rather, her claim is based 
on hypothetical entitlement during his lifetime.  She asserts 
that medical evidence which is of record shows that he had 
been unemployable since before 1968.  Significantly, however, 
as is discussed above, a claim for DIC based on hypothetical 
entitlement is precluded by the terms of 38 C.F.R. § 20.1106.  
For the foregoing reasons, the Board finds that the claim for 
additional DIC under 38 U.S.C.A. § 1311 based on hypothetical 
entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death must be denied as a 
matter of law.


ORDER

Entitlement to additional DIC under 38 U.S.C.A. § 1311 based 
on entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


